OFFICE   OF   THE   All-ORNEY    GENERAL   OF

                                AUSTIN




Ronorablr C. R. %Hamee,  Dimetar
Rate Division
Gilroad Cod8slo~    of Texar
AueMa, hxar

Dear Slrt




          *‘Thla Supplement Filed with the :BIrDo-
     a r ta a ra otr looouat of oarrlerr rrrorrred$0
    g olow to latebllsh volwo rat08 oa CO+~rlua~t
     harrto.*
Bonorablo 0. R. 3daSamee, Pega 2


           9. . . .
          **WI roluma rater nrmed IA Tarlrr as
    amsndod ~lnoludin~rules and other   rev SiOAs
    applloable iA OOIiAeOtiOnthrrewlth PA thl8
                                           1   or
    iA 6OVS?Aing t&drrS), aFp~Oabl8 betwosn pOiAt8
    ln Texrs oa Intorstst4 Trarrio, ~111 also a ply
    batwoen points tn Tstar on Intraatatr Rart io
    oonalrtlng or property or the unlit&dSt&or
    =lOTiAg OA GOWrM6At   bill8 Or lading   Or 011OtRQ-
     nsrrlal bills or ladlu to bo oonrsrted to
     eotrrnmaat bill@ 0r lsdlnng.’
           Tlhtil Buppl8iaentA was Issued Soathwrstorn
    -to,   fiOi&ht    T5Tirr HO. 1-c and the rster th8rlIn
     abllrhed had AO lpplioatiaawhatever so Toxar
    !Atnrtatr      trarrlo bat thr tarirr eontahwd rater
    for a~plioetlonb4k.n        points In Tome on the on.
    hand aAd points in other states on the other haad,
    as wall 88rates r 0rlpplloation on Interstat
    trrrrlo betwean pOiAt8 In Taxas.
         "No applIoatIoAwas filed with the Railroad
    C0~6&8810n of Texas ior authority to 9ublIsh 8Ad
    sake 0rr86th8 supplemat   A or the provi8i0n8
    thrreor r0r applIoatloa 0r the lntorrtste volum
    ratestherein on ‘Foxesintrastate shipments ooa-
    sistlng 0r united 3tatar govsrnmsnt rrelgbt.
          vhlls ths rormr rullaes rrw thr Attora*y
    Gsnsrsl*s Dapnrtasnt hold that ths fodsrrl gorem-
    msnt may 00ntraot ror its truraportstionssrrIo*,
    ths publioatioa iA ~tl~9b3ftWAt
                                  A, FefOTrsd to, does
    not appear to raflrob a oantraot batrrrsa the United
    3tBter ~OV6l'ANJAtOQ thr 0110hand and any OAO Or
    mora OOCBOA oarriar motor oarrlerr OA the other
    hand1 but it spprare to be an open publloatloaby
    the motor oarrlers under whloh thry provide VaWing
    bass8 of ratsn to apply intrastate ln %xsS On 8hlp-
    mait ooaalstiag or property or th6 UsIt     State8
    govarnment when noving under govbm.wmt bLll@ Of
    ladlAg.*
                                                                     28i




Roaerabl8   0, R. SloRaarr,F068 3


            You quotstl from a latter reorlrsd b           you frw
a. De m($h&t by whOm 8UpplWAt & t0 %?irf E-C R08 iS$Wd,
Caa paragraph or rhloh 20ad8 a0 rOliOW8:
           lrR8frrriag    to     the last paragraph   or your
     lsthr wish t0 UdviSS that we hS?e baea ior $Om
     tilpr 92088~d by the Y&r Dqmrtmat iOr the publi-
     oation 0r tolu~8 rates on tr4fri0 novio# brtweoa
     points in 'bxaa and the matter warnhold in abe)-
     MO@ 9mdily OOtb!l ill OOJUWOtiOll dth DUE +OlUB$
     r$~,8~~lioatlon brtorr the Railmad C4mnI8sloa
               . hwrrer, It l        ppmred that It would br
     80~0 tia4 befom rate8 uadrr ruoh ap lioatlon would
     be atailabl8,     theeaRm, the SUlQJeStPoa WE8 iBad8
     that we iii8 a bttrred supplrmmt to oar Tariff
     l-0 with the iTar Department ror tha laaoont or
     SUOh O&r&~8       a8 daShed to Miter intO prOt8Oting
     Of the interatats      rater    far th6 noremant of Govern-
     EB3AtTrarrlo iYIOtiA&      betwren 9OifltSin Tsxa0. 'fh18
     “a8 doAa t0 all.ti~tO the llOOO88it~rCI? the tiTC#kl-
     ment and the oarrlerr         mitering lnto so emay labltid-
     Ual OOAtX'00tS&OVOrAiAiJthe WtWOIlt            at this t&U0
     wfm there 18 SO maoh 0r It aotind and when tiw
     18 SO iXFWtMt.         Thrraforo,    our oarrirrr ware
     olroalarIad and w8 rsaelmd the 8uthorltJ to iii8
     ruoh ratr8 r0r the aooount or all liA48 4x00~8
     th8 ~iSSOUr1 PSOifiO mSJI89Ort c011198.~lr”
           Thr forwgol~ SktaIWAt or tho roamon ror the 188u-
an08 of this SU9~l&WiIt oouplrd with the faot that the 00 y
ot thr 8U99lCiWAt snolomd with yotv request reads iA parP 08
rOiiW8t
            “This SU99hl&~t      fliti with the %%r Da-
      artaraB   for   aooount   oi   Oazrir~S   rri8rlSd   to
     t010" t0 SSt~bltSh VOlm0 ?StW              0A CW@rAS.At
     earrio.-
lMd$ 118to oo&fini o a r lnsww t0 #O valldICr Of 8uOh rate8
wha l    99118d to ShipPWtS br tha Ih? I& ZtWmt. If IO.tb
ruttwo    LOU should war  br OoarrOAt4drirh the W88tIOn Ot th8
logalltr ot suoh rator wh4a sp~lird t0 8hipa4at8 othw thra
rilitarf    by thr Governmat  we 8hall rUl8 WmI 8aOh Qw8tia
HOnoreblr C. R. MoZlamer,9aga 4


WheA it      S?iS~S.

          You hara orally ma9 lI.4 ,dl8
                                      with thr fotlori~
ox laaatloa of the tuo used & the SUD&bIWAt    rO8dl.U6 88
roPlmr
               "@w$i$th& Or 9rO9~tr Or ?h mi$aa
         Stilt08 au>?* 011GOVUMurt bills at lading
         O? W SOJIWXOiti bill8 Or tidin6 to ba ooa-
         trrtrd to COVu8aul9 bills ot ladin&”
scar D8partmnt propartj    18 intaded to move m Gotora5oal
bill8  of lading but ofton the Ooranmmt      rod tape W-t8
the iSSUUIO8 Or SUcrh bIlla   Of ladi.lkg JMM~tl)’ 8nb f t8 $!rOJMTk#
18     aam* 011a oamerolal bIll rhloh is loatrrtsd Into a Govara-
aunt     bI11 as axpeQitiOu81~ al GQlsrARrat ehaflhels
                                                     rriu prait.
              YOU Sad YOU? iSttW With th0 fOliOWIIt% &qUmtSt
               Vh0 iAquirlpabove horeln pO?bap$ may
        present   two qaestioar, rltt

              "1. Whether, 6lOSpt,Under’ iadlrldual
        oontraot,  tho 00-n   oarrlrr motor   oasrlsr8
        sty 18VfU113 j%blirh SD& 8991y tdtOiI   i#&trOStOtS
        IA ZiU88 on United .'JtetOS gOvU5LSOAt fleidht
        nbloh rata8 are dlrrorent iron4rater       esorlbsd
        by the Rallroab ~~SSiOiI     ror genera r a9911or-
        tlon, sad for waioh RO authority ha8 beor oh-
        tSL5td rr0a the CosraiSSi~;

               *2r %h&irr the 9oblioatIoa in Su99l@m%t
        A to Sauthwr8trraYotor PreWkt     MarBau, Ino.
        mifr 270. 1-C 18 ia iaot 8 oontraat bstmoa tha
        oommoaaarrlrr motor    oarri8r8  M thr 0118 had
        and tho Vnitrrt Stat88 ~orsrr88t   oa tb othof!
        huul, as ooialn~within thr prior ~U1148 Of th+
        Attorney  Coaaral’8 Drpnrtauit.*
        .       .

                                                                                         283




ironarablo0. R. PoRom., PWW                 5


          Wr ham preriouolyrttlodin Opinion Ho. O-2954
referred to In your lmttsr a8 follomt

             *So far 80 your parotlon lo oonwrne4 wo
       think it io lsmterial rrbsthsrthe oontrrot lo
       aeda l0r adve~tl8amat r0r bldr or othrmloe.
       The Congrso8 tmo o~joino4 upw the orflaerr        of
       the Pe4url Coterns4nt     th4 duty    ta ark4 ouch
       ooatr8oto, by rtatutso plainly rtl4moing 18
       Uttonalfor oueh oitlaoro      to obhla the moot
       loonomioal traaoportat~oa a0 poorlblr. The
       ehugeo to be aado for the orrvioo io a am$or
       faster In ouoh oontraota for o o r r irlrertloe.
       To allw tbo atotr to rk the rate8 an4 eharaor
       rw tho tr a noortat1oa l*rriocl iBVO1t.4 in tbJoo*
       oantraoto wo s & be to p6rdt       lt to nakr the?gcm-
       traot In lrrge part.    Suah wtia oor.4otltltt6   8
       direot interrrrmor with the Fedwrl Government
       iB it0 diooharge or oanotftuttonal       funotfoBo.
       The prlnoifldr  naaounoed ln ouoh oaaeo IO Louweln
       vo. Uoody, 12 8. 1, (24) 9891 Johnoon ‘II.Mary-
       lan4 254 U. 9, 51, 41 3, Ct. 16; Tdetorlfvo.
       Ulte~ell, 269 0. 3. 514, 70 L. Ed, )8&i Paahandla
       011 Co. vo. UOl., 277 U. 8. 218, 72 L. Ed. 857,
       are rppllooblo.
            *Xn our ophlon,   oavrlero may oontrrot rlth
       the Federal Gowmasnt far the tr8nOpWt4tlOn     of
       latrrotsts rrelght for the sllltary wltbout m-
       arrd to the rrteo  an4 rarer approm4 br the Rail-
       rod co6uDlroion.An4 thlo la trtto whothor the
       OOntrOOt     18 mSd0     FUrsUsint      to    46?4rti4emUt      far
       bldo or t~ot.~                  .
          It b&q    lawful fw the oarrler to trano Ort rt
whatarsr rater are oataelly aoooptsble to it and t1 l Co r er a a o u l
lb oaa not be a vlolatlon  of ths law ta? thr OA?ri9r to PO82
with   the   ';s8r Department     M    otter        to   traao~ort   for   ths   rater
oontalne4 in ouoh 0rr6rr      publioatlti of the trrlrr 10 not
                                      mo
4 matip    oontrrot or even a 4ontraot rt all. 11 10 110moho
than an offer, a holding out, 8 4erlarotton ol willU5eoo by
                                                                                    284




Efoaar8bloU. R. YolIomoe,paa* 6


the ofiuu tbnt    he will trlaoport 6oodo fa thr au Dapartaat
8t the rot88 therein ogeoifi8tt. ,&oh time tho X8x Do rtamn~
tender8 good8 to be r8rrled undor the t8rlt   in qurotr oiland
the wr r lr l
            ?oorpto the go040 for tru$oporktlon   thara 10 l
ooatmot, Bhr trrmo of whloJ8 uo                not .ia the    lphoro af   the
Jtate’o authority to regula%o.                          9
              Yo u
                 ore looor4ialllJ ldr lo ed
                                          t& t,
                      uw8on oarrirrr          rotor   o8rrloro m4y    1mfrllJ
jmbUoh      ani*rppIy        rater   lntrrotutr     IA Tsx80 on x@r   Dopwt8al,
rrolght     whhh rrteo are ditrarsat tma rater proooribed by t&o
2dm44    colri08i~ f0a ganer8i 8p li08tw arrd r0r rhioh BO
authority bar bean obtaltd froa ti e Comal8oloB~ and that

              2.      ‘fh8pub,bliO8tiOr
                                      Of OWh krif? i0 Mt a OOtltr*O*
bOt!twUit   Oh6    6a~?ie?  and t&e OOTclrmeat.

                                                         ‘low0 r8ry    truly

                                                    ATlYRrn    OrnR&L     OF T?xq




DWltto